Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance

This communication is responsive to amendment filed on 11/22/2021.

Allowable Subject Matter

Claims 77-100 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 77-100 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims. Specifically, none of the prior art of record teaches or suggests “receiving an event message from a first chatbot exchanging chatting messages with a first user which is a chatting counterpart of the first chatbot via a first chatting server by communicating with [[a]] the first chatting server using a first chatting protocol, wherein the event message is generated by the first chatbot upon receiving, from the first chatting server, a chatting message of the first user, the event message comprises destination information and event information of the first user  and the first chatbot and the first user are pre-

The closest prior art made of record which is considered pertinent to applicant's disclosure 

Gatti de Bayser et al. U.S. Patent 2018/0025726, CREATING COORDINATED MULTI-CHATBOTS USING NATURAL DIALOGUES BY MEANS OF KNOWLEDGE BASE.
Smullen et al. U.S. Patent Pub. No. 2017/00488170, SYSTEMS AND METHODS FOR INVOKING CHATBOTS IN A CHANNEL BASED COMMUNICATION SYSTEM.
Li et al. U.Patent Pub. Pub. 2016/0094492, PERSONALIZING DATA SYSTEM COMPONENTS AND DATA SOURCES AS CHATBOTS IN A GROUP CHAT SESSION.

Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SARGON N NANO whose telephone number is
(571)272-4007. The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppairmy. 
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access

272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2457